Citation Nr: 0108328	
Decision Date: 03/21/01    Archive Date: 03/26/01	

DOCKET NO.  00-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than February 
14, 1990, for a 60 percent evaluation for lumbosacral strain.

2.  Entitlement to an effective date earlier than February 
14, 1990, for a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1960 to October 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  


FINDINGS OF FACT

1.  A June 1983 RO decision continued a 20 percent evaluation 
for the veteran's service-connected lumbosacral strain; the 
veteran did not appeal that decision and it is final.  

2.  The veteran reopened his claim for an increased rating 
for his service-connected lumbosacral strain on February 14, 
1990; it is not factually ascertainable that the veteran's 
service-connected lumbosacral strain increased in severity, 
or cause him to be unemployable, within one year prior to 
February 14, 1990.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 14, 
1990, for a 60 percent evaluation for lumbosacral strain have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2096, 2097-99 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. §§ 3.400(o)(1)(2), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic 
Code 5292, 5293, 5295 (2000).  

2.  The criteria for an effective date prior to February 14, 
1990, for a total rating based on individual unemployability 
due to service-connected disability have not been met.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103A, 
5107); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
3.400(o)(1)(2), 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000.  In this regard, the 
Board observes that the veteran and his representative have 
been provided a statement of the case and a supplemental 
statement of the case informing them of the evidence 
necessary to establish earlier effective dates for an 
increased evaluation for the veteran's service-connected 
lumbosacral strain as well as a total rating based on 
individual unemployability due to service-connected 
disability.  They have also been informed of the evidence 
that has been considered and additional evidence and argument 
have been submitted.  There has been no indication that any 
relevant records exist that are not currently a part of the 
record before the Board.  Therefore, the Board concludes that 
the VA has complied with the Veterans Claims Assistance Act 
of 2000 because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.

The veteran's only service-connected disability is 
lumbosacral strain.  On February 14, 1990, the veteran 
submitted an informal claim for an increased evaluation for 
his service-connected disability, then evaluated as 
20 percent disabling.  A June 1999 RO decision granted a 
60 percent evaluation for the veteran's lumbosacral strain, 
effective February 14, 1990.  The veteran submitted a formal 
claim for a total rating based on individual unemployability 
due to service-connected disability on August 6, 1990.  The 
June 1999 RO decision also granted a total rating based on 
individual unemployability due to service-connected 
disability effective February 14, 1990.  

A March 1965 RO decision granted service connection for 
lumbosacral strain and assigned a noncompensable evaluation.  
The veteran was notified of that decision, and his appellate 
rights, but he did not initiate an appeal and that decision 
became final.  An August 1966 RO decision granted a 
10 percent evaluation for the veteran's service-connected 
lumbosacral strain from July 3, 1966, a temporary total 
evaluation from July 13, 1966, and continued the 10 percent 
evaluation thereafter, effective from September 1, 1966.  The 
veteran was notified of that decision and his appellate 
rights.  

On September 15, 1966, the veteran submitted a signed written 
statement.  The statement indicates that the veteran "would 
like to keep my claim open and new symptoms have occurred 
since I left the VA hospital concerning my back trouble.  The 
record indicates that the veteran had been hospitalized at a 
VA facility from July 13 to August 4, 1966.  The 
September 1966 written statement goes on to indicate that the 
veteran would have shaky spells, become tired, and have to 
cease his work and go home.

It is the veteran's primary contention that this September 
1966 communication constitutes a notice of disagreement with 
the August 1966 RO decision.  A written communication from a 
claimant expressing his dissatisfaction or disagreement with 
an adjudicative determination by the RO and a desire to 
contest the result will constitute a notice of disagreement.  
38 C.F.R. § 20.201 (2000).  While special wording is not 
required, a notice of disagreement must be in terms that can 
be reasonably construed as disagreement with that 
determination.  Id.  It is observed that an expression of 
desire for appellate review is not required.  See Gallegos 
v. Gober, 10 Vet. App. 50 (2000).  

A careful review of the September 15, 1966, statement from 
the veteran reflects that it does not contain any expression 
of dissatisfaction directed towards the August 1966 RO 
decision.  It does not indicate that the veteran has any 
disagreement with the action taken, but, rather, reflects the 
veteran's desire to keep his claim open because of his belief 
that he has new symptoms that are related to his service-
connected low back disability.  The RO treated the veteran's 
September 15, 1966, statement as a reopened claim and 
accomplished a rating decision in November 1966 with 
appropriate notification of that decision to the veteran in 
December 1966.  After considering that the September 15, 
1966, written communication from the veteran contains no 
expression of dissatisfaction or disagreement with the 
August 1966 rating action, but does contain an indication of 
the veteran's belief that he has new symptoms, the Board 
concludes that a preponderance of the evidence is against a 
finding that the September 15, 1966, written communication 
from the veteran constitutes a notice of disagreement.  
Rather, a preponderance of the evidence supports a finding 
that it constitutes an informal claim filed by the veteran 
for the purpose of obtaining an increase related to new 
symptoms that he alleged he was experiencing at that time.  
Therefore, on the basis of the above analysis a preponderance 
of the evidence is against a finding that the September 15, 
1966, communication from the veteran can be reasonably 
construed as disagreement with the August 1966 RO  
determination.  

Once a formal claim for compensation has been allowed, 
38 C.F.R. § 3.157(b)(1) (2000), provides in pertinent part 
that the date of a VA outpatient or hospital examination or 
the date of admission to a VA or uniform services hospital 
will be accepted as the date of receipt of a claim.  Further, 
38 C.F.R. § 3.157(b)(2) provides that the date of receipt of 
evidence from a private physician or layman will be accepted 
as a claim.  

The history with respect to the veteran's service-connected 
lumbosacral strain, as it relates to his claims and rating 
decisions on those claims, has been set forth above through 
the November 1966 RO decision.  Subsequent thereto, and prior 
to February 14, 1990, there have been multiple claims with a 
RO decision following each claim.  See RO decisions dated in 
1970, August 1973, October 1978, September 1979, April 1981, 
and June 1983.  The most recent RO decision was accomplished, 
as indicated, in June 1983.  The veteran was notified of that 
decision denying an increased evaluation for his service-
connected lumbosacral strain, and his appellate rights, but 
he did not initiate an appeal.  

In May1986 the veteran submitted a written statement 
indicating that he desired to reopen his claim.  By official 
letter, dated August 7, 1986, the veteran was requested to 
supply information regarding his claim.  This letter advised 
the veteran that he should submit the evidence within 60 
days, but, in any case, if not received in the VA within one 
year from the date of the letter, payment could only be 
authorized from the date the VA received the evidence.  The 
veteran did not respond to that letter.  

In July 1988 the veteran again submitted a claim for an 
increased rating in his service-connected disability.  By 
official letter, dated November 16, 1988, the veteran was 
advised that since he had not submitted additional requested 
evidence his claim was being administratively disallowed.  He 
was provided with his appellate rights, but he did not 
initiate an appeal.  In November 1988 the veteran submitted a 
statement indicating that he desired to pursue his claim as 
he had done for 26 years with pain and numbness in his hands 
and feet.  He indicated that he had pain in his lower back.  
In response to this written communication, the RO, in 
December 1988, advised the veteran that it had received his 
informal claim for compensation and/or pension benefits.  He 
was requested to complete and return the enclosed VA Form 21-
526.  He was informed that once his formal claim was received 
it would be processed as quickly as possible and he would be 
notified of the decision.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the VA, 
from a claimant, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).  When a claim has been filed which meets the 
requirements of Section 3.151 or Section 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  

A review of the veteran's November 1988 communication does 
not indicate a desire to claim an increase in his service-
connected lumbosacral strain.  While he alludes to the desire 
to pursue his claim, as he had done for 26 years, he connects 
this pursuit with numbness in his hands and feet without any 
reference to his service-connected lumbosacral strain.  He 
notes that he has pain in his lower back and indicates that 
he is without hope of ever getting his claim raised, but does 
not indicate a desire in the November 1988 communication for 
an increase in the rating assigned for his disability.  
Therefore, the RO appropriately provided the veteran with a 
form upon which he could file a formal claim.  Since the 
November 1988 communication does not indicate an intent to 
apply for an increase in the evaluation assigned for the 
veteran's service-connected lumbosacral strain it may not be 
considered a claim for an increase in his service-connected 
lumbosacral strain.

With respect to the May 1986 and July 1988 claims and the 
August 1986 and November 1988 responses thereto, the Board 
observes that at the time of the November 1988 response the 
veteran was provided with his appellate rights.  Further, 
where evidence requested in connection with a claim for 
increase is not furnished within one year after the date of 
request, the claim will be considered abandoned.  After the 
expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits 
be finally established, compensation based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a).  The Board concludes that the 
veteran abandoned the May 1986 and July 1988 claims for 
increased evaluations for his service-connected lumbosacral 
strain.

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations of compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

With consideration of the above analysis that the veteran's 
claim for an increased evaluation for his service-connected 
disability was received on February 14, 1990, the general 
rule, as provided at 38 C.F.R. § 3.400(o)(1), is that the 
effective date of the award of an increased evaluation is the 
date of the veteran's claim, February 14, 1990, or the date 
entitlement is shown, whichever is later.  The veteran has 
been awarded a 60 percent evaluation for his service-
connected lumbosacral strain and a total rating based on 
individual unemployability due to service-connected 
disability effective February 14, 1990.  Therefore, the focus 
of the Board's review at this time is whether it is factually 
ascertainable that the veteran experienced an increase in his 
service-connected disability during the year prior to 
February 14, 1990.  See  Quarles v. Derwinski, 3 Vet. App. 
129, 135 (1992); See also Harper v. Brown, 10 Vet. App. 125, 
126-27 (1997), holding that 38 U.S.C. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim (provided also that the claim is 
received within one year after the increase)."  Therefore, in 
order to be assigned an effective date prior to February 14, 
1990, for either an increased evaluation for the veteran's 
service-connected lumbosacral strain or for a total rating 
based upon individual unemployability it must be factually 
ascertainable that the veteran's service-connected disability 
underwent an increase during the year prior to February 14, 
1990.  In determining whether or not an increase was 
factually ascertainable during the year prior to February 14, 
1990, the Board will review the entirety of the evidence of 
record.  See Hazon v. Gober, 10 Vet. App. 511 (1997); 
Swanson v. West, 12 Vet. App. 442 (1999).  

Under 38 C.F.R. Part 4, Diagnostic Code 5293 a 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  A 40 percent evaluation is for 
assignment where there is severe intervertebral disc 
syndrome.  Diagnostic Code 5292 provides that a 40 percent 
evaluation is for assignment where there is severe limitation 
of motion of the lumbar spine.  Diagnostic Code 5295 provides 
that a 40 percent evaluation is for assignment where there is 
severe lumbosacral strain.  An extraschedular evaluation is 
assignable under 38 C.F.R. § 3.321(b)(1) if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  As noted previously the 
veteran's only service-connected disability is his 
lumbosacral strain.  

As indicated above, the Board has reviewed the entirety of 
the evidence of record.  The medical evidence, reflecting 
care of the veteran during the year prior to February 14, 
1990, reflects that the veteran was seen in October 1989 with 
complaints of intermittent numbness in his hands and 
complaints of low back pain.  The record reflects that there 
had been no X-rays for one year.  The veteran reported leg 
radiation for years.  A November 1989 VA treatment record 
reflects that the veteran had bilateral hand numbness and 
increased low back pain.  The assessment was bilateral hand 
numbness.  A December 1989 VA treatment record indicates that 
the veteran had degenerative joint disease of the 5th lumbar 
vertebra and the 5th cervical vertebra as well.  The report 
of examination, accomplished most closely in time to the year 
prior to February 14, 1990, relates to an examination 
accomplished in April 1990.  Although this report reflects 
that the veteran reported that he had been unemployed for one 
year because of his back condition, a formal claim filed by 
the veteran in August 1990 reflects that he had not been 
employed since 1972.  

The Board has reviewed statements from lay individuals who 
are familiar with the veteran as well as prospective 
employers.  These would indicate that the veteran has been 
unemployable because if his back many years prior to 
February 14, 1990.  

A review of the evidence of record reflects that the 
nonmedical evidence indicates that the veteran was not 
employable as a result of his back for many years prior to 
February 14, 1990.  Medical evidence of record dated prior to 
the year before February 14, 1990, does not express a finding 
that the veteran is either employable or unemployable and the 
competent medical evidence dated during the year prior to 
February 14, 1990, does not indicate that the veteran had 
experienced an increase in his lumbosacral strain during that 
year or that he had become unemployable during the year prior 
to February 14, 1990, as a result of his service-connected 
lumbosacral strain.  Rather, much of this evidence addresses 
the veteran's cervical spine and his complaints relating to 
numbness of his hands.  

With consideration that there is no competent medical 
evidence supporting a finding that it is factually 
ascertainable that an increase in the severity of the 
veteran's service-connected lumbosacral strain occurred 
during the year prior to February 14, 1990, and competent 
medical evidence, dated during the year prior to February 14, 
1990, that does not indicate that there was a factually 
ascertainable increase in the veteran's service-connected 
lumbosacral strain, as well as lay evidence that would 
support a finding that the veteran was unemployable prior to 
the year before February 14, 1990, a preponderance of the 
evidence is against a finding that it is factually 
ascertainable that the veteran's lumbosacral strain increased 
in severity during the year prior to February 14, 1990, and a 
preponderance of the evidence is against a finding that it is 
factually ascertainable that the veteran's service-connected 
disability increased in severity during the year prior to 
February 14, 1990, to an extent that he became unemployable 
as a result thereof during that year.  Therefore, since an 
increase in the lumbosacral strain did not occur and the 
veteran did not  become unemployable due to service-connected 
disability within the year prior to February 14, 1990, the 
general rule of 38 C.F.R. § 3.400(o)(1) is for application 
and an effective date prior to February 14, 1990, is not 
warranted.  Harper at 126-27.  Accordingly, a preponderance 
of the evidence is against earlier effective dates for an 
increased evaluation for lumbosacral strain or a total rating 
based upon individual unemployability due to service-
connected disability prior to February 14, 1990.


ORDER

An effective date prior to February 14, 1990, for a 
60 percent evaluation for lumbosacral strain is denied.  

An effective date prior to February 14, 1990, for a total 
rating based on individual unemployability due to service-
connected disability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







